COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of H.C.L., a Child

Appellate case number:   01-22-00333-CV

Trial court case number: 2018-01779J

Trial court:             313th District Court of Harris County

       Appellant, L.C., has filed an Unopposed First Motion for Extension of Time to File
Appellant’s Brief, requesting that the deadline for his brief be extended to July 8, 2022.
Appellant’s motion is granted.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: June 9, 2022